Case 2:20-cv-13134-LVP-RSW ECF No. 82, PageID.3857 Filed 01/12/21 Page 1 of 8




            IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION



TIMOTHY KING, MARIAN SHERIDAN,
JOHN HAGGARD, CHARLES RITCHARD,
JAMES HOOPER, DAREN RUBINGH,
                    Plaintiffs,                         No. 2:20-cv-13134
v.                                                   Hon. Linda V. Parker
                                                    Mag. R. Steven Whalen
GRETCHEN WHITMER, in her
official capacity as the Governor of
the State of Michigan, JOCELYN
BENSON, in her official capacity as
Michigan Secretary of State and the
Michigan BOARD OF STATE
CANVASSERS,
                             Defendants,
and

CITY OF DETROIT, DEMOCRATIC
NATIONAL COMMITTEE and
MICHIGAN DEMOCRATIC PARTY,
                    Intervenor-Defendants.


Stefanie Lambert Junttila (P71303)
Attorney for Plaintiffs
500 Griswold Street, Suite 2340
Detroit, MI 48226
(313) 963-4740
attorneystefanielambert@gmail.com




                                     1
Case 2:20-cv-13134-LVP-RSW ECF No. 82, PageID.3858 Filed 01/12/21 Page 2 of 8




Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendants Whitmer, Benson, and Board of State Canvassers
PO Box 30736
Lansing, Michigan 48909
517.335.7659
meingasth@michigan.gov
grille@michigan.gov

David Fink (P28235)
Nathan Fink (P75185)
Attorneys for Intervenor City of Detroit
38500 Woodward Avenue, Suite 350
Bloomfield Hills, Michigan 48304
248.971.2500
dfrink@finkbressack.com

Mary Ellen Gurewitz (P25724)
Attorney for Intervenor DNC/MDP
423 North Main Street, Suite 200
Royal Oak, Michigan 48067
313.204.6979
maryellen@cummingslawpllc.com

Scott R. Eldridge
Attorney for Intervenor DNC/MDP
One Michigan Avenue, Suite 900
Lansing, Michigan 48933
517.483.4918
eldridge@millercanfield.com

Andrew A. Paterson, Jr. (P18690)
Attorney for Intervenor Davis
2893 East Eisenhower Parkway
Ann Arbor, Michigan 48108
248.568.9712
Aap43@outlook.com

                                     2
Case 2:20-cv-13134-LVP-RSW ECF No. 82, PageID.3859 Filed 01/12/21 Page 3 of 8




   REPLACEMENT MOTION FOR EXTENSION OF TIME TO
 RESPOND TO DEFENDANTS’ AND INTERVENORS’ MOTIONS
           TO DISMISS AND FOR SANCTIONS

      Now come the Plaintiffs, by and through counsel, pursuant to Rule
6(b)(A) and in accordance with the Court’s Order of January 12, 2021
[Dkt 81], hereby file this Replacement Motion for an extension of time
within which to respond to Defendants’ and Intervenor-Defendants’
various motions to dismiss and for sanctions [Dkts 70, 72, and 73].
      1.    Plaintiffs respectfully move that this Honorable Court extend
Plaintiffs’ time to reply from January 12, 2021, to January 19, 2021.
      2.    Plaintiffs submit that good cause exists to support the granting
of this motion.
      3.    A Brief in Support of this motion is contained within the
motion, in compliance with Local Rule 7.1(d)(1)(A).




                                     3
Case 2:20-cv-13134-LVP-RSW ECF No. 82, PageID.3860 Filed 01/12/21 Page 4 of 8




    BRIEF IN SUPPORT OF REPLACEMENT MOTION FOR
  EXTENSION OF TIME TO RESPOND TO DEFENDANTS’ AND
 INTERVENORS’ MOTIONS TO DISMISS AND FOR SANCTIONS

      This motion presents the issue of whether good cause exists to grant
Plaintiffs an extension of time to prepare and file responses to three
dispositive motions filed by Defendants and Intervenor-Defendants
(hereinafter “Defendants”) within the provisions of Fed. R. Civ. P.
6(b)(1)(A). Plaintiffs seek a 7-day extension of time to respond to the
Defendants’ motions filed December 22, 2020 [Dkts 70, 72, and 73], from
January 12, 2021 to January 19, 2021. In support of their motion,
Plaintiffs state as follows:
      1.     On December 22, 2020, Defendants filed the following
motions:
       a) Defendants Gretchen Whitmer, Jocelyn Benson and Michigan
           Board of State Canvassers’ “State Defendant’s Motion to
           Dismiss” [Dkt 70];
       b) Intervenor-Defendants Democratic National Committee and
           Michigan Democratic Party’s “Intervenor-Defendants’ Motion to
           Dismiss Plaintiffs’ First Amended Complaint” [Dkt 72]; and
       c) Intervenor-Defendant City of Detroit’s “The City of Detroit’s
           Motion to Dismiss and for an Award of Sanctions” [Dkt 73].
      2.     These three motions and their briefs in support comprise a
total of 149 pages [Dkts 70, 72, and 73], supported by 94 pages of exhibits
[Dkts 72-1 through -5; Dkts 73-1 through -4].
      3.     Plaintiffs’ deadline to respond to all of these motions is
presently January 12, 2021.

                                     4
Case 2:20-cv-13134-LVP-RSW ECF No. 82, PageID.3861 Filed 01/12/21 Page 5 of 8




      4.     On January 11, 2021, Plaintiffs filed a Motion for Extension
of Time to respond to several of the Defendants’ Motions to Dismiss and
for sanctions. [Dkt 80 (stricken)].
      5.     By order entered January 12, 2021, this Court ordered that the
motion be stricken from the case for failure to comply with E.D. MI. L.R.
7.1(b)(1) and 7.1(d). [Dkt 81].
      6.     This Honorable Court moreover ordered that “Plaintiffs shall
file a proper motion that complies with all requirements, by the close of
business on January 12, 2021.” [Dkt 81 at 2].
      7.     Undersigned counsel regrets that in her urgency to file her
motion of January 11, 2021 [Dkt 80 (stricken)], she failed to ensure full
compliance with Local Rules 7.1(b)(1) and 7.1(d).
      8.     Counsel has reviewed the stricken motion closely and has
attempted to remediate each apparent violation of the Local Rules of this
Court in preparing this Replacement Motion.
      9.     Due to the size and scope of the pleadings filed by the
Defendants, Counsel requires additional time to research the claims
advanced by the Defendants and to prepare and file Plaintiff’s responses
thereto.
      10.    This Court should weigh the following factors as favoring
Plaintiff’s motion:
       a) The time for filing Responses to the Defendants’ motions listed
            above has not expired.
       b) This motion is not being made for the purpose of delay; rather,
            it is made in good faith based upon current assignments and a
            genuine need for more time to prepare a response.
                                      5
Case 2:20-cv-13134-LVP-RSW ECF No. 82, PageID.3862 Filed 01/12/21 Page 6 of 8




       c) The Defendants’ motions seek dispositive rulings with
          respect to this litigation, as well as extraordinary relief
          against undersigned counsel. In view of this, adequate time
          for undersigned counsel to formulate a fulsome response is
          of vital importance to the full and fair consideration of
          Plaintiffs’ claims, as well as to proper disposition of motions
          which may greatly impact undersigned counsel’s future
          livelihood.
       d) No party will be prejudiced by the delay, as it will not delay
          this litigation, which is still in its early stages.
       e) The City of Detroit filed a second motion for sanctions on
          January 5, 2021 [Dkt 78], Plaintiffs’ response to which is not
          due until January 19, 2021.
       f) There have not been any previous requests for extension for
          Plaintiffs’ deadlines to respond to these motions.
       g) Plaintiffs’ Petition for a Writ of Certiorari, Case No. 20-815, is
          currently pending before the United States Supreme Court
          and responses are due by January 14, 2021. Counsel
          represents that the Supreme Court’s disposition of this case
          may impact Plaintiffs’ decisions regarding how to respond
          to Defendants’ motions.

       h) Heather Meingast, counsel for Defendants Gretchen Whitmer,
          Jocelyn Benson and Michigan Board of State Canvassers;
          together with David Fink, Counsel for Intervenor City of
          Detroit and Scott Eldridge, counsel for Democratic National


                                        6
Case 2:20-cv-13134-LVP-RSW ECF No. 82, PageID.3863 Filed 01/12/21 Page 7 of 8




            Committee and Michigan Democratic Party, have been
            contacted, and all oppose the proposed extension. (Exhibit 1).

       i) This court has already scheduled Plaintiffs’ deadline to
            respond to Intervenor Robert Davis’ motion for sanctions, filed
            12/22/20 [Dkt 69] to January 19, 2021 [Dkt 76].

      11.     For all the foregoing reasons, Plaintiffs submit that good cause exists
to grant an extension in this case, and that such extension will serve the ability of
this Court to fully and fairly consider the issues raised by Defendants’ motions.

       Wherefore, Plaintiffs respectfully request that this Honorable
Court enter an order extending the time to file a response to the above
motions until January 19, 2021.
                                         Respectfully submitted,

                                         /s/ Stefanie Lambert Junttila
                                         STEFANIE LAMBERT JUNTTILA
                                         (P71303)
                                         Attorney for the Plaintiffs
                                         500 Griswold Street, Ste. 2340
                                         Detroit, MI 48226
                                         (313) 963-4740
                                         attorneystefanielambert@gmail.com

Date: January 12, 2020




                                           7
Case 2:20-cv-13134-LVP-RSW ECF No. 82, PageID.3864 Filed 01/12/21 Page 8 of 8




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 12, 2021, I electronically filed the foregoing
document with the Clerk of this Court using the ECF system, which will send
notification of such filing to all attorneys of record registered for electronic filing.
                                           /s/ Stefanie Lambert Junttila
                                          STEFANIE LAMBERT JUNTTILA
                                          (P71303)
                                          Attorney for the Plaintiffs
                                          500 Griswold Street, Ste. 2340
                                          Detroit, MI 48226
                                          (313) 963-4740
                                          attorneystefanielambert@gmail.com




                                            8
Case 2:20-cv-13134-LVP-RSW ECF No. 82-1, PageID.3865 Filed 01/12/21 Page 1 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 82-1, PageID.3866 Filed 01/12/21 Page 2 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 82-1, PageID.3867 Filed 01/12/21 Page 3 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 82-1, PageID.3868 Filed 01/12/21 Page 4 of 5
Case 2:20-cv-13134-LVP-RSW ECF No. 82-1, PageID.3869 Filed 01/12/21 Page 5 of 5
